Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “62” has been used to designate both inlet guider blades and outlet guiding blades (see par. 49 of the present application).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to form a more streamlined flow” but it is unclear what the flow is being compared to such that it is “more streamlined”. Claim 1 is  interpreted such that the flow, flowing through said guiding cavity and diverted and guided by said outlet guiding blades is more streamlined than if the air was not flown through said guiding cavity and diverted and guided by said outlet guiding blades. Claims 2-20 are similarly rejected in view of their dependence from claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0246570). 
Regarding claim 1,
Park teaches an air purifier 100 (see par. 5), comprising: a main housing 101 having an air inlet 102 and an air outlet 105; at least one air filter assembly 120 supported in said main housing (see par. 54); a driving motor 165 supported in said main housing (see par. 66); a centrifugal fan 160 connected to said driving motor (see par. 72); and an air outlet guider 170 which is supported in said main housing at a position adjacent to said air outlet (see pars. 73, Fig. 17) and comprises: a central hub 173 connected to said driving motor 165 (see par. 76) ; a plurality of outlet guiding blades 175 outwardly extended from said central hub (see par. 74); and a peripheral rim 171 connected to said central hub at a distance from said central hub (e.g. via blades 175 and inner end/wall 172) to form an air guiding cavity 172a between said central hub and said peripheral rim (see par. 74), said outlet guiding blades 175 extending in said air guiding cavity (see Fig. 4, par. 74), wherein when said driving motor is activated to draw air from said air inlet (see par. 39), said air is forced to sequentially pass through said air filter (see par. 15, Fig. 17) and said air guiding cavity (see par. 73), said air in said guiding cavity being diverted and guided by said outlet guiding blades to form a more streamlined flow which is to be discharged through said air outlet (see pars. 74-75).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jung (US 20170246576).
Regarding claim 7,
Park teaches an air inlet guider 150 provided in said main housing at a position between said air filter 121 and said centrifugal fan 160, but does not teach wherein said air inlet guider comprises an air blocker frame mounted in said main housing to segregate said air filter from said centrifugal fan, a central guider frame mounted in said air blocker frame, and a plurality of inlet guider blades outwardly extended from said central guider frame, filtered air from said air filter being guided to hit said inlet guider blades and pass through spaces formed between said inlet guider blades to reach said centrifugal fan.
Referring to annotated Fig. 4, Jung, directed to an air purifier, teaches an air inlet guider 150 provided in a main housing at a position between an air filter 120 and a fan 160, wherein said air inlet guider comprises an air blocker frame mounted in a main housing to segregate said air filter from said centrifugal fan (see Fig. 3), a central guider frame mounted in said air blocker frame, and a plurality of inlet guider blades outwardly extended from said central guider frame, filtered air from said air filter 120 being guided to hit said inlet guider blades (see par. 3) and pass through spaces (not labeled) formed between said inlet guider blades to reach said centrifugal fan (see par. 85).

    PNG
    media_image1.png
    528
    919
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park by Jung with the motivation of, for example, 
protecting the fan 160 from debris; or 
protecting a user from accidentally reaching into the guider 150 (see par. 80, wherein Jung  teaches that users may accidentally reach into housing 150 when separating filter 120). 
Regarding claim 9,
Park as modified by Jung teaches wherein said air blocker frame has a through central cavity (e.g. the cavity formed via the inlet guider blades, see annotated Fig. 4) in which said central guider frame and said inlet guider blades are mounted in said central cavity, wherein said filtered air from said air filter is only allowed to pass through said air blocker frame to reach said centrifugal fan through said central cavity.
Claim(s) 11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jung and Bao (CN206377068).
Regarding claims 11, 13,
Park as modified by Jung does not teach wherein each of said inlet guider blades has two curved side edges extending from said central guiding frame so that when said filtered air is arranged to pass through said air inlet guider, said outlet guiding blades is arranged to pre-direct said air flow and reduce the amount of vortex entering said centrifugal fan (e.g. in relation to an air inlet guider without said guiding blades), wherein a radius of curvature of one of said side edges of each of said inlet guider blades is different from that of said opposed side edge of said corresponding inlet guider blade.
Bao, directed to an air inlet guider with inlet guider blades (e.g. a pre volute provided with one or more guide vanes, see par. 7), teaches wherein each of said inlet guider blades (e.g. guide vanes) 6 has two curved side edges (not labeled, see, for example, Fig. 6a) extending from a central guiding frame 7 so that when an air is arranged to pass through said air inlet guider (e.g. the guider comprising blades 6 and frame 7), said outlet guiding blades is arranged to pre-direct said air flow and reduce the amount of vortex entering an impeller of a fan (e.g. in relation to an air inlet guider without said guiding blades, see pars. 12-14, 19, 41), wherein a radius of curvature of one of said side edges of each of said inlet guider blades is different from that of said opposed side edge of said corresponding inlet guider blade (see Fig. 6a).
Bao teaches that said arrangement of the guide vanes: 	
Improves the velocity distribution of an air flow before flowing through an impeller of a fan (see par. 12); or 
Reduces or eliminates turbulence at a fan outlet, resulting in more uniform airflow (see par. 13); 
Reduces abnormal airflow noise (see par. 13); or 
Reduces the rotational resistance of [the impeller] of the fan after passing through the guide vanes (see par. 14). 
Accordingly, It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park as modified above by Bao with the motivation of obtaining inlet guider blades which advantageously: 
Improves the velocity distribution of an air flow before flowing through an impeller of a fan (see Bao par. 12); or 
Reduces or eliminates turbulence at a fan outlet, resulting in more uniform airflow (see Bao par. 13); 
Reduces abnormal airflow noise (see Bao par. 13); or 
Reduces the rotational resistance of [the impeller] of the fan after passing through the guide vanes (see Bao par. 14). 
Allowable Subject Matter
Claims 2, 3-6, 8, 10, 12, 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with  respect to claim 2, Park teaches all the recitations of claim 2 except that the central hub, while comprising an accommodating cavity (not labeled) and an opening (not labeled) for said accommodating cavity, cannot teach wherein said opening faces downwardly in said main housing while said driving motor and said centrifugal fan downwardly extending from said air outlet guider. For example, in contrast, Park teaches that the central hub 173 and any subsequent accommodating cavity  has a “bowl” shape such any opening cannot face downwardly in said main housing; said driving motor and said fan cannot extend downwardly as the motor is supported on or at an upper side (see pars. 76-77). 
Claims 3-6, 8, 10, 12, 14-20, are similarly allowable in view of their dependence from claim 2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearce teaches curved inlet blades. Chang teaches curved inlet or outlet blades. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763